Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a battery comprising an anode, a cathode comprising a metal halide, and oxidizing gas and an electrolyte, classified in H01M 4/582
II. Claims 17-31, drawn to a battery comprising an anode, a cathode comprising a metal halide, and oxidizing gas and an electrolyte comprising a carbonate-ester based compound with at least one ethyl group and an ion conducting salt, classified in H01M 10/0569.
III. Claims 32-38, drawn to a battery comprising an intercalation anode; a cathode comprising a metal halide comprising a metal ion selected from the group consisting of Li, Mg, Zn an, Al, and Na and an halide ion; an oxidizing gas and an electrolyte comprising at least one cyclic ester compound, classified in H01M 2300/0025.
IV. Claims 39-42, drawn to a method of making a battery comprising forming a battery stack comprising an anode, a metal halide, a separator and an electrolyte comprising a carbonate-ester based compound with at least one ethyl group and an ion conducting salt, classified in H01M 10/058.
V. Claims 43-47, drawn to a method of making a battery comprising forming a battery stack comprising an anode, a metal halide, a separator and an electrolyte comprising at least one cyclic ester compound, classified in H01M 10/04.
The inventions are independent or distinct, each from the other because:
Inventions I and II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed is capable of use together and have different effects such that Invention I, comprises a battery comprising any intercalation anode, a cathode comprising a metal halide incorporated into an electrically conductive material and any electrolyte versus Invention II comprises a battery comprising the same anode, the same cathode comprising a metal halide and an electrolyte that has to comprise a carbonate ester based compound with at least one ethyl group and an ion conducting salt versus Invention III comprises a battery comprising specific intercalation anode materials; a cathode comprising specific metal halide compounds comprising a metal ion selected from the group consisting of Li, Mg, Zn an, Al, and Na and specific halide ions; and the electrolyte has to comprise at least one cyclic ester compound.
Inventions IV and V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as use together and have different effects such that Invention IV, a method of making a battery comprising forming a battery stack comprising an anode, a metal halide, a separator and an electrolyte comprising a carbonate ester based compound with at least one ethyl group and an ion conducting salt versus Invention V, a method of making a battery comprising forming a battery stack comprising an anode, a metal halide, a separator and an electrolyte comprising at least one cyclic ester compound.
Inventions I, II, III and IV, V are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process as claimed can be used to make another and materially different product such as what is claimed in Inventions I, II and III.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species: If you choose Invention I:A battery comprising:A) an anode (please pick one from claim 2); 
B) a cathode comprising:     i) a metal halide (please pick one from claim 5) and     ii) an electrically conductive material (please pick one from claim 6) ;C) an electrolyte comprising:     i) a carbonate-ester based compound with at least one ethyl group (please pick one from claim 10) and            a) further comprising at least one cyclic ester compound (if chosen, please pick one from claim 15) or            b) does not further comprise at least one cyclic ester compound and                 ii) an ion conducting salt comprising [M]+ [X]- (please define from claims 8 and 12)and D) an oxidizing gas (please pick one from claim 7).If you choose Invention II:A battery comprising:A) an anode (please pick one from claim 18); 
B) a cathode comprising:     i) a metal halide (please pick one from claim 21) and     ii) an electrically conductive material (please pick one from claim 22) ;C) an electrolyte comprising:     i) a carbonate-ester based compound with at least one ethyl group (please pick one from claim 25) and            a) further comprising at least one cyclic ester compound (if chosen, please pick one from claim 30) or            b) does not further comprise at least one cyclic ester compound and                 ii) an ion conducting salt comprising [M]+ [X]- (please define from claims 26 and 27)and D) an oxidizing gas (please pick one from claim 23).If you choose Invention III:A battery comprising:A) an anode (please pick one from claim 32); 
B) a cathode comprising:     i) a metal halide comprising            a) a metal ion (please pick one from claim 32) and           b) a halide ion(please pick one from claim 32) and     ii) an electrically conductive material (please pick one from the specification);C) an electrolyte comprising at least one cyclic ester compound (please pick one from claim 36) and       i) further comprising a carbonate-ester based compound with at least one ethyl group (if chosen, please pick one from the specification) and an ion conducting salt comprising [M]+ [X]- (please define from claim 38 and from the specification) or       ii) does not further comprise a carbonate-ester based compound with at least one ethyl group and an ion conducting salt comprising [M]+ [X]- ; and D) an oxidizing gas (please pick one from claim 34).If you choose Invention IV:A battery comprising:A) an anode (please pick one from the specification); 
B) a cathode comprising:     i) a metal halide (please pick one from the specification) and     ii) an electrically conductive material (please pick one from the specification);C) an electrolyte comprising:     i) a carbonate-ester based compound with at least one ethyl group (please pick one from claim the specification) and            a) further comprising at least one cyclic ester compound (if chosen, please pick one from claim 42) or            b) does not further comprise at least one cyclic ester compound and                 ii) an ion conducting salt comprising [M]+ [X]- (please define from claim 40 and the specification);
D) a separator (please define the material from the specification)and E) an oxidizing gas (please pick one from the specification).
If you choose Invention V:A battery comprising:A) an anode (please pick one from the specification); 
B) a cathode comprising:     i) a metal halide (please pick one from the specification) and     ii) an electrically conductive material (please pick one from the specification);C) an electrolyte comprising:     i) at least one cyclic ester compound (please pick one from claim 45) and                 ii)     a) further comprising a carbonate ester based compound with at least one ethyl group (if chosen, please pick one from the specification) and an ion conducting salt comprising [M]+ [X]- (please define from claim 47 and the specification) or          b) does not further comprise a carbonate ester based compound with at least one ethyl group and an ion conducting salt;D) a separator (please define the material from the specification)and E) an oxidizing gas (please pick one from the specification).         The species are independent or distinct because each battery is very different. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was not made due to the complexity to request an oral election to the above restriction and election of species requirement, therefore did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

11.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727